The 30 January 1997 decision by the North Carolina Court of Appeals reversed the Full Commission's Opinion and Award which found that plaintiff was not permanently and totally disabled and which denied plaintiff's Motion to Set Aside an Industrial Commission Form 26 Agreement for Compensation.
Upon appeal by plaintiff, the Court of Appeals found that the Full Commission had not made a proper inquiry as to the fairness of the Form 26 Agreement for Compensation.  The court remanded this case to the Industrial Commission in order to make such an inquiry and for further proceedings to determine what compensation to which plaintiff may be entitled.
Therefore, the Full Commission hereby ORDERS that this matter is REMANDED to a Deputy Commissioner who shall compile the record of evidence relating to the following issues: (1) the fairness of the terms of the Industrial Commission Form 26 Agreement for Compensation, and; (2) the proper award to which plaintiff may be entitled.  Upon the closing of the record on these issues, the Deputy Commissioner shall refer this matter back to the Full Commission for a final determination.
No additional costs are assessed.
                                  S/ ___________________________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ __________________ LAURA K. MAVRETIC COMMISSIONER